United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3468
                                    ___________

United States of America,             *
                                      *
            Appellee,                 * Appeal from United States
                                      * District Court for the Eastern
      v.                              * District of Arkansas.
                                      *
Martin Espinoza-Naranjo, also known *      [UNPUBLISHED]
as George Gonzales, also known as     *
George Gonzalez,                      *
                                      *
            Appellant.                *
                                 ___________

                              Submitted: May 18, 2006
                                 Filed: May 26, 2006
                                  ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Appellant Espinoza-Naranjo pleaded guilty to illegal re-entry into the United
States after deportation in violation of 8 U.S.C. § 1326(b)(2). The indictment alleged
that this offense occurred subsequent to an aggravated felony conviction– possession
of cocaine for sale–as described by 8 U.S.C. § 1101(a)(43)(B). The presentence
investigation report (PSR) prepared by the United States probation officer calculated
a sixteen-level increase to the base offense level of eight based upon the prior felony
conviction. The suggested guideline sentence in the PSR was seventy-seven to
ninety-six months. Appellant objected to the suggested sixteen-level increase prior
to sentencing. The district court1 adopted the recommendation set forth in the PSR,
gave Appellant credit for time served in state prison, and imposed a forty-two month
sentence of imprisonment.

       Citing Shepard, Booker, Blakely, and Apprendi, Appellant argues that the
district court made findings of fact by a preponderance of the evidence when it
enhanced Appellant's sentence based upon his alleged criminal history and that such
factfinding violated his Sixth Amendment right to be judged by a jury of his peers,
as well as his due process rights under the Fifth Amendment. Shepard v. United
States, 544 U.S. 13 (2005); United States v. Booker, 543 U.S. 220 (2005); Blakely
v. Washington, 542 U.S. 296 (2004); Apprendi v. New Jersey, 530 U.S. 466 (2000).

       We are bound by our precedent in United States v. Cerna-Salguero, 399 F.3d
887 (8th Cir.), cert. denied, 125 S. Ct. 2936 (2005), which clearly recognizes the
Supreme Court's rejection of Appellant's arguments. "'Other than the fact of a prior
conviction, any fact that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved beyond a reasonable
doubt.'" Id. (quoting Apprendi 530 U.S. at 489-90). And, contrary to Appellant's
argument, the Supreme Court has not overruled Apprendi nor Almendarez-Torres v.
United States, 523 U.S. 224 (1998).

       Finally, Appellant's guilty plea to a section 1326(b)(2) offense precludes his
arguments because pleading guilty to a violation of section 1326(b)(2) is tantamount
to admitting that his removal was preceded by a conviction of an aggravated felony.
"[I]n the case of any alien described in such subsection whose removal was
subsequent to a conviction for commission of an aggravated felony, such alien shall



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                        -2-
be fined under such Title, imprisoned not more than 20 years, or both." 8 U.S.C. §
1326(b)(2) .

      We thus reject Appellant's constitutional challenges to his sentence, and affirm.
                      ______________________________




                                         -3-